Exhibit 10.1

 

CONSENT AND AMENDMENT NO. 1 MEMORANDUM

 

TO:

Regeneron Pharmaceuticals, Inc. Lender Group

 

 

RE:

Consent to Amendments re: Purchase by Regeneron Pharmaceuticals, Inc. of
Corporate Headquarters Campus Located in the Towns of Mount Pleasant and
Greenburgh, NY and Related Lease Financing

 

 

DATE:

February 2, 2017

 

Reference is hereby made to that certain Credit Agreement dated as of March 19,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Regeneron Pharmaceuticals, Inc. (the
“Company”), the Subsidiary Borrowers parties thereto from time to time, the
lenders parties thereto (collectively, the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”). 
Terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.  This Consent and Amendment No. 1 Memorandum is
referred to herein as the “Consent Memorandum”.

 

The Company has informed the Administrative Agent and the Lenders that:

 

1.              The Company has entered into that certain Purchase Agreement,
dated as of December 30, 2016 (as amended or otherwise modified from time to
time, the “Purchase Agreement”), with BMR-Landmark at Eastview LLC and
BMR-Landmark at Eastview IV LLC, as the sellers (collectively, the “Sellers”),
pursuant to which the Company has agreed to purchase from the Sellers the
Company’s existing corporate headquarters and other rentable area consisting of
approximately 150 acres of predominately office buildings and laboratory space
located in the towns of Mount Pleasant and Greenburgh, NY (the “Corporate Campus
Facility”).

 

2.              The Company proposes to finance the acquisition of the Corporate
Campus Facility, directly or indirectly through a directly or indirectly
wholly-owned subsidiary, pursuant to a lease financing transaction.  As part of
the contemplated financing, the Company intends to assign some or all of its
rights under the Purchase Agreement (including the right to take title to the
Corporate Campus Facility) to an affiliate of Bank of America, N.A. (or such
other financial institution providing any such lease financing to the Company)
at the closing of the financing, as a result of which such financial institution
would become the legal owner of the Corporate Campus Facility, subject to the
terms and conditions of such financing (such lease financing, the “Corporate
Campus Facility Lease Financing”).

 

The Company, on behalf of itself and the Subsidiary Borrowers, has requested
that the Administrative Agent and the Required Lenders consent to and agree
(i) that any obligations of the Company or its Subsidiaries in connection with
the Corporate Campus Facility Lease Financing shall not constitute “Capital
Lease Obligations” or “Indebtedness” of the Company or any Subsidiary under the
Credit Agreement, and (ii) to amend certain provisions of the Credit Agreement
in furtherance of the foregoing as set forth on Schedule A hereto (clauses
(i) and (ii) collectively, the “Consent”).  Notwithstanding anything contained
in the Credit Agreement and the other Loan Documents to the contrary, the
Administrative Agent and the Lenders hereby

 

1

--------------------------------------------------------------------------------


 

grant the Consent, with retroactive effect to December 30, 2016, by the
execution of this Consent Memorandum by the Administrative Agent and the
Required Lenders.

 

In connection with the Consent, the Company and each Subsidiary Borrower hereby
represent and warrant to the Administrative Agent and the Lenders party hereto
that (i) the representations and warranties of the Borrowers set forth in the
Credit Agreement (excluding the representations and warranties set forth in
Sections 3.04(b) and 3.06(a) thereof) are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date and (ii) on the date hereof and immediately after giving effect to
this Consent Memorandum, no Default or Event of Default has occurred and is
continuing.

 

Please indicate your Consent, as soon as possible but in no event later than
5:00 p.m. (New York City time) on January 30, 2017, by executing two
(2) counterparts of your attached signature page to this Consent Memorandum and,
upon execution, return one copy by fax or e-mail to the attention of Jennifer
Hirst at Latham & Watkins LLP, counsel to the Administrative Agent (fax number:
+1.312.993.9767; e-mail: jennifer.hirst@lw.com) and return two (2) originals to
Jennifer Hirst at Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800,
Chicago, IL 60611.  Please make any necessary corrections or adjustments to your
signature block prior to execution and delivery.  This Consent Memorandum will
be effective, with retroactive effect to December 30, 2016, upon receipt of
executed signature pages via facsimile or e-mail from the Company, the
Administrative Agent and the Required Lenders pursuant to Section 9.02 of the
Credit Agreement.

 

Each reference in the Credit Agreement to “this Credit Agreement,” “this
Agreement,” “hereunder,” “hereof,” “herein,” and words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof”, “therein”
and words of like import), shall mean and be a reference to the Credit Agreement
after giving effect to this Consent Memorandum; and this Consent Memorandum and
the Credit Agreement shall be read together and construed as a single
instrument.  This Consent Memorandum is a Loan Document.  Except as expressly
set forth herein, (i) all of the terms and provisions of the Credit Agreement
and all other Loan Documents are and shall remain in full force and effect and
are hereby ratified and confirmed and (ii) the execution, delivery and
effectiveness of this Consent Memorandum shall not operate as a waiver of any
right, power or remedy of the Lenders or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

This Consent Memorandum may be executed by one or more of the parties hereto on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Consent Memorandum by telecopy,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Consent Memorandum.  This Consent Memorandum and
the rights and obligations of the parties hereunder shall be construed and
enforced in accordance with and governed by the laws of the State of New York.

 

2

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ D. Scott Farquhar

 

Name:

D. Scott Farquhar

 

Title:

Executive Director

 

[Lenders’ signature pages on file with the Company and the Administrative Agent]

 

Signature Page to Consent and Amendment No. 1 Memorandum

Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

 

 

REGENERON PHARMACEUTICALS, INC.,

 

as the Company

 

 

 

 

 

By:

/s/ Dominick Agron

 

Name:

Dominick Agron

 

Title:

Vice President & Treasurer

 

 

Signature Page to Consent and Amendment No. 1 Memorandum

Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

REGENERON HEALTHCARE SOLUTIONS, INC.,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Robert J. Terifay

 

Name:

Robert J. Terifay

 

Title:

General Manager

 

 

Signature Page to Consent and Amendment No. 1 Memorandum

Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

REGENERON GENETICS CENTER LLC,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Christopher Fenimore

 

Name:

Christopher Fenimore

 

Title:

Manager

 

 

Signature Page to Consent and Amendment No. 1 Memorandum

Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

REGENERON IRELAND HOLDINGS UNLIMITED COMPANY,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Kerry Reinertsen

 

Name:

Kerry Reinertsen

 

Title:

Director

 

 

Signature Page to Consent and Amendment No. 1 Memorandum

Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

REGENERON IRELAND UNLIMITED COMPANY,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Niall O’Leary

 

Name:

Niall O’Leary

 

Title:

Vice President and Site Head for IOPS

 

 

Signature Page to Consent and Amendment No. 1 Memorandum

Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

REGENERON INTERNATIONAL UNLIMITED COMPANY,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Aaron Ondrey

 

Name:

Aaron Ondrey

 

Title:

Director

 

 

Signature Page to Consent and Amendment No. 1 Memorandum

Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

REGENERON CAPITAL INTERNATIONAL B.V.,

 

as a Subsidiary Borrower

 

 

 

 

 

By:

/s/ Carina Helsloot—van Riemsdijk

 

Name:

Carina Helsloot—van Riemsdijk

 

Title:

Director A

 

 

 

 

 

By:

/s/ Leonard N. Brooks

 

Name:

Leonard N. Brooks

 

Title:

Director B

 

 

Signature Page to Consent and Amendment No. 1 Memorandum

Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

Schedule A to Consent and Amendment No. 1 Memorandum

 

Amendments to Credit Agreement

 

1.                                      Section 1.01 of the Credit Agreement is
hereby amended by adding the following new definitions in the appropriate
alphabetical order:

 

“Amendment No. 1” means that certain Consent and Amendment No. 1 Memorandum,
dated as of February 2, 2017, among the Company, the Subsidiary Borrowers party
thereto, the Lenders party thereto and the Administrative Agent.

 

“Corporate Campus Facility” has the meaning assigned to such term in Amendment
No. 1, together with assets related thereto, improvements thereon, replacements
and products thereof, additions and accessions thereto or proceeds from the
disposition of such property or assets and customary security deposits.

 

“Corporate Campus Facility Financing Documents” means the definitive
documentation to which the Company and/or any Subsidiary is a party governing or
otherwise evidencing the Corporate Campus Facility Lease Financing (including,
if applicable, any participation agreement, lease agreement, other finance
documents, related security documents and similar or related agreements or
documents), in each case, as amended, restated, supplemented, modified,
extended, refinanced, renewed or replaced from time to time.

 

“Corporate Campus Facility Financing Obligations” means all obligations
(monetary or otherwise) of the Company and any of its Subsidiaries arising under
or in connection with any of the Corporate Campus Facility Financing Documents.

 

“Corporate Campus Facility Lease Financing” has the meaning assigned to such
term in Amendment No. 1, as such financing may be amended, restated,
supplemented, modified, extended, refinanced, renewed or replaced from time to
time.

 

“Corporate Campus Facility Purchase Agreement” means that certain Purchase
Agreement, dated as of December 30, 2016, among BMR-Landmark at Eastview LLC and
BMR-Landmark at Eastview IV LLC, as the sellers, and the Company, as the buyer,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Existing Corporate Campus Facility Leases” means the leases dated as of
December 21, 2006 and April 3, 2013, respectively, by and between BMR-Landmark
at Eastview LLC, as landlord, and the Company, as tenant, each as amended.

 

“Operating Lease” means any Specified Lease Arrangement or other arrangement
that is accounted for as an operating lease for purposes of the Loan Documents
pursuant to Section 1.04.

 

“Specified Lease Arrangements” means, to the extent any of the following
constitute Capital Lease Obligations (but for the provisions set forth in
Section 1.04) or other obligations reflected as a liability on the consolidated
balance sheet of the Company, (a)

 

Schedule A-1

Consent and Amendment No. 1 Memorandum

Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

any obligations of the Company and its Subsidiaries owed to any Affiliates of
the Company related to leases of assets (whether pursuant to a Sale and
Leaseback Transaction or otherwise), (b) any arrangement similar to either of
the Existing Corporate Campus Facility Leases (each as in effect immediately
prior to the date of the Corporate Campus Facility Purchase Agreement), (c) the
Corporate Campus Facility Financing Obligations and (d) any lease or other
obligation that was or would have been categorized as “facility lease
obligations” or “facility financing obligations” on the Company’s consolidated
balance sheet as of the Effective Date.

 

2.                                      Section 1.01 of the Credit Agreement is
hereby further amended by amending the definition of “Consolidated Interest
Expense” by:

 

(a)         deleting the word “and” immediately prior to the beginning of clause
(b)(iii) of such definition; and

 

(b)         inserting the phrase “, and (iv) any interest expense in respect of
any Operating Lease, including any interest, yield, rent or break funding
payment (or similar obligations) paid or payable pursuant to any Corporate
Campus Facility Financing Documents” immediately after the end of clause
(b)(iii) of such definition.

 

3.                                      Section 1.01 of the Credit Agreement is
hereby further amended by amending the final sentence of the definition of
“Indebtedness” by:

 

(a)         deleting the word “and” immediately prior to the beginning of
subclause (vi) of the last sentence of such definition and inserting a “,”
immediately prior to the beginning of such subclause; and

 

(b)         inserting the phrase “, (vii) the Corporate Campus Facility
Financing Obligations and (viii) all obligations of such Person under or
relating to any Operating Lease” immediately after the end of subclause (vi) of
the last sentence of such definition.

 

4.                                      Section 1.04(a) of the Credit Agreement
is hereby amended by restating clause (ii) of such section in its entirety as
follows:

 

“(ii) notwithstanding any modification or interpretative change to GAAP after
the Effective Date (including without giving effect to any treatment of leases
under Accounting Standards Codification 842 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or
effect)), any obligations relating to (x) a lease that was or would have been
accounted for by such Person as an operating lease as of the Effective Date,
(y) any Specified Lease Arrangements of such Person or (z) any lease or
arrangement similar to any of the foregoing entered into after the Effective
Date by such Person or an Affiliate thereof, in each case of the foregoing,
shall be deemed to be obligations relating to an operating lease and shall not
constitute Capital Lease Obligations under the Loan Documents”.

 

Schedule A-2

--------------------------------------------------------------------------------


 

5.                                      Section 6.02 of the Credit Agreement is
hereby amended by:

 

(a)         deleting the word “and” at the end of clause (v) of such section;

 

(b)         deleting the “.”at the end of clause (w) of such section and
inserting the phrase “; and” at the end of such clause; and

 

(c)          inserting the following new clause (x) at the end of such section:

 

“(x)                                                   Liens on any rights,
title or interest of the Company and its Subsidiaries in the Corporate Campus
Facility and any related property described as “Collateral” or “Leased Property”
(or a similar defined term) in the Corporate Campus Facility Financing Documents
(i) to secure any Corporate Campus Facility Financing Obligations or (ii) that
are otherwise permitted by the Corporate Campus Facility Financing Documents.”

 

6.                                      Section 6.03(a) of the Credit Agreement
is hereby amended by:

 

(a)         deleting the word “and” at the end of subclause (vii) of such
section;

 

(b)         deleting the “.”at the end of subclause (viii) of such section and
inserting the phrase “; and” at the end of such clause; and

 

(c)          inserting the following new subclause (ix) at the end of such
section:

 

“(ix)                                                with respect to any rights,
title or interest of the Company and its Subsidiaries in the Corporate Campus
Facility and the Corporate Campus Facility Purchase Agreement, leases,
subleases, assignments and other transfers pursuant to or permitted by the
Corporate Campus Facility Financing Documents, including (A) the assignment by
the Company of some or all of its rights under the Corporate Campus Facility
Purchase Agreement (including the right to take title to the Corporate Campus
Facility) to one or more participants party to the Corporate Campus Facility
Financing Documents and (B) the assignment or other transfer by the Company to a
directly or indirectly wholly-owned subsidiary as an affiliate transferee
pursuant to the Corporate Campus Facility Financing Documents;”

 

7.                                      Section 6.05 of the Credit Agreement is
hereby amended by:

 

(a)         deleting the word “and” immediately prior to the beginning of
subclause (l) of such section and inserting a “,” immediately prior to the
beginning of such subclause; and

 

(b)         inserting the phrase “and (m) with respect to the Corporate Campus
Facility, subleases and assignments permitted by the Corporate Campus Facility
Financing Documents.”

 

Schedule A-3

--------------------------------------------------------------------------------